REASONS FOR ALLOWANCE
Election/Restrictions
Claims 1, 14 and 22 are allowable. The restriction requirement of species/sub-species, as set forth in the Office action mailed on 04/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species/sub-species is withdrawn.  Claims 11 and 19, directed to sub-species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-28 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious the digital counter configured to increment multi-bit data in response to the count control signal having a first logical value and to decrement the multi-bit data in response to the count control signal having a second logical value, the first logical value being different from the second logical value; second selection circuitry configured to receive a second set of the plurality of delayed versions of the input clock and to provide second selected one or more of the plurality of delayed versions of the input clock based on the clock selection signal; and clock multiplier circuitry configured to receive the input clock and at least one of the second selected one or more of the plurality of delayed versions of the input clock and to provide a first output clock with a frequency that is a first integer multiple of a frequency of the input clock as cited with the rest of the claimed limitations.
Claims 2-13 are allowed based on the dependency from claim 1.

Claim 14 is allowed because the prior art of record does not disclose nor render obvious incrementing a digital count data in response to a first logical value of the count control signal and decrementing the digital count data in response to a second logical value of the count control signal, the first logical value being different from the second logical value; selecting second selected one or more of the plurality of delayed versions of the input clock out of a second set of the plurality of delayed versions of the input clock based on the clock selection signal; receiving the input clock and at least one of the second selected one or more of the plurality of delayed versions of the input clock; and providing a first output clock having a frequency that is a first integer multiple of a frequency of the input clock as cited with the rest of the claimed limitations.
Claims 15-21 are allowed based on the dependency from claim 14.
Claim 22 is allowed because the prior art of record does not disclose nor render obvious the means for digitally counting to generate the clock selection signal comprising means for incrementing a digital count data in response to a first logical value of the count control signal and decrementing the digital count data in response to a second logical value of the count control signal, the first logical value being different from the second logical value; means for selecting second selected one or more of the plurality of delayed versions of the input clock out of a second set of the plurality of delayed versions of the input clock based on the clock selection signal; and means for providing a first output clock having a frequency that is a first integer multiple of a frequency of the input clock as cited with the rest of the claimed limitations.
Claims 23-28 are allowed based on the dependency from claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842